DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended. Claims 3-5 are newly added. . Claims 1-5 are pending, wherein claims 1 and 5 are independent claims
Election/Restrictions
Newly submitted claim 5 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: if originally presented, claim 5 would have been restricted from claims 1-4 as follows: restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 are drawn to a quartz glass crucible.

Group II, claim(s) 5 is drawn to a quartz glass crucible.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. The common technical features are “quartz glass crucible comprising a straight body portion having a cylindrical shape; a bottom portion which is curved; and a corner portion provided between the straight body portion and the bottom portion, wherein a bubble content of an inner prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Accordingly, the special technical feature linking the two Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 5 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. claims 1-4 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The recited in claim 2 “…an average diameter of bubbles contained in the inner surface layer portion is … 500 µm…” constitutes an indefinite subject matter. It is noted that parent claim 1 recites “bubbles having a diameter of 500 um or more are not present in the inner surface layer portion”; It is not clear how the bubbles can have an average diameter of bubbles contained in the inner surface layer portion being 500 µm when bubbles having a diameter of 500 um or more are not present in the inner surface layer portion. Therefore, the metes and bounds of claim 2 are not readily ascertainable. Clarification and/or correction are/is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 20110023773 A”, “Harada”).
Regarding claim 1, Harada (entire document) teaches a quartz glass crucible comprising a straight body section (portion) having a cylindrical shape (fig 1, 0001 and 0026-0028); a bottom section (portion) which is curved (fig 1, 0027); and a corner section (portion) provided between the straight body portion and the bottom portion (fig 1, 0027), wherein a bubble content of an entire inner surface layer with a thickness of 6 mm (ranging from an inner surface to a depth 6 mm, overlapping the instantly claimed range of from an inner surface to a depth 0.5 mm) is studied (0027), the bubble content in an upper portion (for example portion at or close to the rim upper end portion of the straight body, e.g., X value at or close to about 600 mm as shown in the solid curve of fig 2) of the straight body portion is about 1% (fig 2, 0027), within the instantly claimed range of 0.2% or more and 2% or less; the bubble content of the inner surface layer portion in a prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Harada further teaches that bubbles with a diameter of 0.5 mm or less in the inner surface layer was studied (0027), the number of bubbles having a diameter of larger than 0.5 (500 µm) in the inner surface portion is 10 or less (0007, 0024, claims 5 and 6), e.g., the number of bubbles having a dimeter of larger than 500 µm comprising 0; therefore “bubbles having a diameter of more than 500 um are not present in the inner surface layer portion” is apparently within the teachings of Harada. Harada does not explicitly teach bubbles having a diameter of 500 um are not present in the inner surface layer portion. However “a diameter of more than 500 um” of Harada is close to the instantly claimed “diameter of 500 um.” It is well established that A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are 
Regarding claim 2, Harada teaches that the bubbles with a diameter of 0.5 mm (500 µm) or less in the inner surface layer (0027); an average diameter of the bubbles apparently 500 µm or less, overlapping the instantly claimed 50 µm or more and 500 µm or less. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 3, Harada teaches that the bubbles with a diameter of 0.5 mm (500 µm) or less in the inner surface layer (0027), apparently the inner surface layer comprising large-sized bubbles having a diameter of 300 µm to 500 µm, and the bubble content of the inner surface layer portion increases from the corner portion toward the upper portion of the straight body portion (for example the solid line of fig 2, 0027), meeting the claim. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claim 1 above, and further in view of Sudo et al (US 20160108550 A1, “Sudo”).
Regarding claim 4, Harada teaches the inner surface as addressed above, but does not explicitly teach an arithmetic average roughness Ra of the inner surface is 0.001 um to 0.2 um. However Sudo teaches a crucible, wherein the arithmetic average roughness Ra of the inner surface is 0.02 um or less (0045), overlapping the instantly claimed 0.001 um to 0.2 um. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified .
Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that Harada (a specific example of Harada) does not teach “bubbles having a diameter of 500 um or more are not present in the inner surface layer portion” have been considered, but not found persuasive. As applicant already noted, Harada teaches that the number of bubbles having a diameter of larger than 0.5 (500 µm) in the inner surface portion is 10 or less (0007, 0024, claims 5 and 6), e.g., the number of bubbles having a dimeter of larger than 500 µm comprising 0; Harada also explicitly teaches that bubbles with a diameter of 0.5 mm (500 µm) or less in the inner surface layer was studied (0027). Therefore “bubbles having a diameter of more than 500 um are not present in the inner surface layer portion” is apparently within the teachings of Harada. It is noted that Harada does not explicitly teach bubbles having a diameter of 500 um are not present in the inner surface layer portion. However “a diameter of more than 500 um” of Harada is close to the instantly claimed “diameter of 500 um.” It is well established that A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 I. It is well established that Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, consult In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). It should be noted that the rejection is made over the broad disclosure instead of preferred embodiments of Harada. See MPEP 2123. 
.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/ combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714